 Case 8:18-cv-00643-SVW-ADS Document 170 Filed 08/17/21 Page 1 of 2 Page ID #:1911




 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   NANCY CAROLYN WOOD,                         Case No. 8:18-00643 SVW (ADS)

12                              Plaintiff,

13                              v.               ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED STATES
14   CITY OF SANTA ANA, et al.,                  MAGISTRATE JUDGE AND DISMISSING
                                                 CASE
15                              Defendants.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation (“R&R”) dated

19   June 4, 2021, [Dkt. No. 163], Plaintiff’s Response to Ruling and Recommendation, [Dkt.

20   No. 166], and related documents.

21         Nothing in the Objections refutes the Magistrate Judge’s finding that the Third

22   Amended Complaint fails to state any claim against the City of Santa Ana, Officers

23   Buchanan, Prieto, Guzman, Poling, Bell, Lopez, and Corporal Garcia, and joined by

24   Chief Valentin, Bryan Atkinson, Antonio Carrillo, Anthony Cardenal, and Nelson
Case 8:18-cv-00643-SVW-ADS Document 170 Filed 08/17/21 Page 2 of 2 Page ID #:1912
